--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2

STAGE STORES, INC.
SECOND AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN
 
 
1.           Purpose.  The purpose of the Stage Stores, Inc. Second Amended and
Restated 2008 Equity Incentive Plan (the “Plan”) is to advance the interests of
Stage Stores, Inc., a Nevada corporation (the “Company”), and its stockholders
by providing incentives to certain key employees and non-employee directors of
the Company, its subsidiaries and its affiliates (which shall include any other
entity designated by the Committee in which the Company directly or indirectly
owns at least a 50% interest) who contribute significantly to the strategic and
long-term performance objectives and growth of the Company.
 
2.           Administration.  The Plan shall be administered solely by the Board
of Directors (the “Board”) or the Compensation Committee (the “Committee”) of
the Board, which Committee shall be comprised solely of two or more Outside
Directors who shall administer the Plan.  The term “Outside Director” shall mean
a director who, within the meaning of Treasury Department regulation
§ 1.162-27(e)(3), (1) is not a current employee of the Company, (2) is not a
former employee of the Company who receives compensation for prior services
(other than benefits under a tax-qualified retirement plan) during the taxable
year with respect to which the director’s status is being determined, (3) has
not been an officer of the Company, or (4) does not receive remuneration from
the Company, either directly or indirectly, in any capacity other than as a
director.  References to the Committee hereunder shall include the Board where
appropriate.  The membership of the Committee or such successor committee shall
be constituted so as to comply at all times with the applicable requirements of
Rule 16b-3 as promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  No member of the Committee shall have within one year
prior to his appointment received awards under the Plan (“Awards”) or under any
other plan, program or arrangement of the Company or any of its affiliates if
such receipt would cause such member to be an “interested person” under
Rule 16b-3; provided that if at any time (i) Rule 16b-3 so permits without
adversely affecting the ability of the Plan to comply with the conditions for
exemption from Section 16 of the Exchange Act (or any successor provision)
provided by Rule 16b-3, and (ii) Treasury Department regulation § 1.162-27 so
permits without adversely affecting the ability of Awards under the Plan to
qualify as “performance-based” within the meaning of such regulation, one or
more members of the Committee may be an “interested person.”  For purposes of
the remainder of the Plan, reference to the “Committee” shall include the Board
to the extent that the Board has not designated a committee to administer the
Plan.
 
The Committee has all the powers vested in it by the terms of the Plan set forth
herein, such powers to include exclusive authority (except as may be delegated
as permitted herein) to select the key employees and non-employee directors to
be granted Awards under the Plan, to determine the type, size and terms of the
Award to be made to each individual selected, to modify the terms of any Award
that has been granted, to determine the time when Awards will be granted, to
establish performance objectives and performance measures under which Awards may
be granted, to make any adjustments necessary or desirable as a result of the
granting of Awards to eligible individuals located outside the United States and
to prescribe the form of the instruments embodying Awards made under the
Plan.  The Committee is authorized to interpret the Plan and the Awards granted
under the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations which it deems
necessary or desirable for the administration of the Plan.  The Committee (or
its delegate as permitted herein) may correct any defect or supply any omission
or reconcile any inconsistency in the Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to carry it into
effect.  Any decision of the Committee (or its delegate as permitted herein) in
the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned.  The Committee may act only by a majority of
its members in office, except that the members thereof may authorize any one or
more of their members or any officer of the Company to execute and deliver
documents or to take any other ministerial action on behalf of the Committee
with respect to Awards made or to be made to Plan participants.  No member of
the Committee and no officer of the Company shall be liable for anything done or
omitted to be done by him, by any other member of the Committee, or by any
officer of the Company in connection with the performance of duties under the
Plan, except for his own willful misconduct or as expressly provided by
statute.  Determinations to be made by the Committee under the Plan may be made
by its delegates.  The Committee may delegate to one or more of its members or
to one or more agents or advisors such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan.
 
 

--------------------------------------------------------------------------------

 
 
3.           Participation.  Consistent with the purposes of the Plan, the
Committee shall have exclusive power (except as may be delegated as permitted
herein) to select the key employees and non-employee directors of the Company,
its subsidiaries and its affiliates who may participate in the Plan and be
granted Awards under the Plan.  Eligible individuals may be selected
individually or by groups or categories, as determined by the Committee in its
discretion.
 
4.           Awards under the Plan.
 
(a)           Types of Awards.  Awards under the Plan may include, but need not
be limited to, one or more of the following types, either alone or in any
combination thereof:  (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock, (iv) Restricted Stock Units, (v) Performance Shares or
Units, or (vi) Other Stock-Based Awards (including, but not limited to, Awards
of, or options or similar rights granted with respect to, unbundled stock units
or components thereof, and Awards made to participants who are foreign nationals
or are employed or performing services outside the United States).  Stock
Options, which include “Nonqualified Stock Options” and “Incentive Stock
Options” or combinations thereof, are rights to purchase common shares of the
Company having a par value of $.01 per share and stock of any other class into
which such shares may thereafter be changed (the “Common Shares”).  Nonqualified
Stock Options and Incentive Stock Options are subject to the terms, conditions
and restrictions specified in Section 5.  Stock Appreciation Rights are rights
to receive (without payment to the Company) cash, Common Shares, other Company
securities (which may include, but need not be limited to, unbundled stock units
or components thereof, debentures, preferred stock, warrants, securities
convertible into Common Shares or other property (“Other Company Securities”))
or property, or other forms of payment, or any combination thereof, as
determined by the Committee, based on the increase in the value of the number of
Common Shares specified in the Stock Appreciation Right.  Stock Appreciation
Rights are subject to the terms, conditions and restrictions specified in
Section 6.  Shares of Restricted Stock are Common Shares which are issued
subject to certain restrictions pursuant to Section 7.  Restricted Stock Units
are subject to the terms, conditions and restrictions specified in
Section 8.  Performance Shares or Units are subject to the terms, conditions and
restrictions specified in Section 9.  Other Stock-Based Awards are subject to
the terms, conditions and restrictions specified in Section 10.
 
(b)           Maximum Number of Shares that May be Issued.  There may be issued
under the Plan (as Restricted Stock, pursuant to the exercise of Stock Options
or Stock Appreciation Rights, or in payment of or pursuant to the exercise of
such other Awards as the Committee, in its discretion, may determine) an
aggregate of not more than 4,550,000 Common Shares, subject to adjustment as
provided in Section 15.  Common Shares granted as any type of award as described
under Section 4(a) shall be counted against the maximum number of Common Shares
authorized for issuance under the Plan as one Common Share for each Common Share
granted. Irrespective of the aggregate number of Common Shares authorized
herein, each participant in the Plan shall be entitled to receive grants of
Awards with respect to no more than 500,000 Common Shares, Restricted Stock
Units and Performance Units in any calendar year, subject to adjustment as
provided in Section 15.  Common Shares issued pursuant to the Plan may be either
authorized but unissued shares, treasury shares, reacquired shares, or any
combination thereof.  If any Common Shares issued as Restricted Stock or
otherwise subject to  forfeiture  are reacquired by the Company pursuant to such
rights, or if any Award is cancelled, terminates, lapses or expires unexercised,
any Common Shares that would otherwise have been issuable pursuant thereto will
again become available for issuance under new Awards. If any Common Shares are
surrendered or tendered to the Company (either directly or by means of
attestation) in payment of the Exercise Price of an Award or any taxes required
to be withheld in respect of an Award, in each case, in accordance with the
terms and conditions of the Plan and any applicable Award agreement, such
surrendered or tendered shares shall again become available for other Awards
under the Plan; provided, further, that in no event shall such shares increase
the number of shares of Common Stock that may be delivered pursuant to Incentive
Stock Options granted under the Plan.  If there is any change in the outstanding
Common Shares by reason of the events set forth in Section 15, the number of
Common Shares which may be issued under this Plan shall be appropriately
adjusted.  This is not an “evergreen” plan whereby additional Common Shares
would be added to the Plan on an annual basis without stockholder approval.
 
 
2

--------------------------------------------------------------------------------

 
(c)           Rights with respect to Common Shares and Other Securities
 
(i)           Unless otherwise determined by the Committee in its discretion, a
participant to whom an Award of Restricted Stock has been made (and any person
succeeding to such participant’s rights in accordance with the Plan) shall have,
after issuance of a certificate for the number of Common Shares awarded and
prior to the expiration of the Restricted Period (as hereinafter defined) or the
earlier repurchase of such Common Shares as herein provided, ownership of such
Common Shares, including the right to vote the same and to receive dividends or
other distributions made or paid with respect to such Common Shares (provided
that such Common Shares, and any new, additional or different shares, or Other
Company Securities or property, or other forms of consideration which the
participant may be entitled to receive with respect to such Common Shares as a
result of a stock split, stock dividend or any other change in the corporation
or capital structure of the Company, shall be subject to the restrictions
hereinafter described as determined by the Committee in its discretion),
subject, however, to the options, restrictions and limitations imposed thereon
pursuant to the Plan.  Notwithstanding the foregoing, a participant with whom an
Award agreement is made to issue Common Shares in the future, shall have no
rights as a stockholder with respect to Common Shares related to such agreement
until issuance of a certificate to him or her.
 
(ii)           A participant to whom a grant of Stock Options, Stock
Appreciation Rights or Performance Shares is made (and any person succeeding to
such a participant’s rights pursuant to the Plan) shall have no rights as a
stockholder with respect to any Common Shares or as a holder with respect to
other securities, if any, issuable pursuant to any such Award until the date of
the issuance of a stock certificate to him for such Common Shares or other
instrument of ownership, if any.  Except as provided in Section 15, no
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities, other property or
other forms of consideration, or any combination thereof) for which the record
date is prior to the date such stock certificate or other instrument of
ownership, if any, is issued.
 
(iii)           Any participant who is directly or indirectly the beneficial
owner of more than 10 percent of any class of any equity security which is
registered pursuant to Section 12 of the Exchange Act, or who is an officer or
director of the Company (unless an exemption under Regulation Section
240.16b-3(d) or (e) of the Exchange Act applies), shall hold his or her
Restricted Stock, if any, for at least six months from the date of grant and any
other Award received for at least six months from the date of acquisition of the
Award before disposition of the Award or its underlying Common Stock.
 
(d)           Vesting.  Rights acquired pursuant to an Award may be subject to
vesting as determined by the Committee in its sole discretion.
 
(e)           Frequency of Grants.  The Committee, in its discretion, shall set
the frequency of grants.
 
(f)           Securities and Tax Law Compliance.
 
(i)           Unless otherwise determined by the Committee in its discretion, no
Awards shall be granted unless counsel for the Company shall be satisfied that
such issuance will qualify as performance-based compensation for purposes of
Section 162(m) of the Internal Revenue Code of 1986, as amended, or any
successor statutory provision thereto (the “Code”) and that such issuance will
be in compliance with the Code and regulations issued thereunder. For purposes
of this Plan, the term “performance goals” shall mean goals established by the
Committee with respect to Awards intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code based upon the following
business criteria or a combination thereof: (i) Company Pre-Tax Earnings, (ii)
the total shareholder return of the Company as compared with the total
shareholder return of a designated group of apparel industry peers, (iii)
Earnings Per Share, (iv) earnings before interest, taxes, depreciation and
amortization (EBITDA), (v) earnings before interest and taxes (EBIT), or (vi)
Pre-Tax Income.
 
(ii)           No Common Shares, Other Company Securities or property, other
securities or property, or other forms of payment shall be issued hereunder with
respect to any Award unless counsel for the Company shall be satisfied that such
issuance will be in compliance with
3

--------------------------------------------------------------------------------

        applicable federal, state, local and foreign legal, securities exchange
and other applicable requirements.
 
5.           Stock Options.  The Committee may grant Stock Options either alone,
or in conjunction with Stock Appreciation Rights, either at the time of grant or
by amendment thereafter; provided that an Incentive Stock Option may be granted
only to an eligible employee of the Company or any parent or subsidiary
corporation (as such are defined in Sections 424(e) and 424(f) of the Code,
respectively).  Each Stock Option (referred to herein as an “Option”) granted or
sold under the Plan shall be evidenced by an instrument in such form as the
Committee shall prescribe from time to time in accordance with the Plan and
shall comply with the following terms and conditions, and with such other terms
and conditions, including, but not limited to, restrictions upon the Option or
the Common Shares issuable upon exercise thereof, as the Committee, in its
discretion, shall establish:
 
(a)           The Option exercise price shall be as determined by the Committee;
provided that the exercise price shall be at least the fair market value of the
Common Shares subject to such Option at the time the Option is granted.
 
(b)           The Committee shall determine the number of Common Shares to be
subject to each Option.  The number of Common Shares subject to an outstanding
Option may be reduced on a share-for-share or other appropriate basis, as
determined by the Committee, to the extent that Common Shares under such Option
are used to calculate the cash, Common Shares, Other Company Securities or
property, or other forms of payment, or any combination thereof, received
pursuant to exercise of a Stock Appreciation Right attached to such Option.
 
(c)           An Option may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution, and shall be exercisable during the grantee’s lifetime only by
him.  Unless the Committee determines otherwise, the Option shall not be
exercisable for at least six months after the date of grant, unless the grantee
ceases employment before the expiration of such six-month period by reason of
his disability as defined in Section 12 or his death.
 
(d)           The Option shall not be exercisable:
 
(i)           after the seventh anniversary of the date it is granted.  Any
Option may be exercised during such period only as set forth under Section 4(d)
or at such time or times and in such installments as the Committee may establish
in its grant of the Option;
 
(ii)           unless payment in full is made for the shares being acquired
thereunder at the time of exercise; such payment shall be made in such form
(including, but not limited to, cash, surrender of all or a portion of an
outstanding Award, Common Shares held by the participant at their fair market
value on the exercise date, or a combination thereof) as provided in the Award
grant instrument or as the Committee may determine in its discretion; and
 
(iii)           unless the person exercising the Option has been, at all times
during the period beginning with the date of the grant of the Option and ending
on the date of such exercise, employed by, or a non-employee director of, the
Company, or a parent, subsidiary or affiliate of the Company, or a corporation
substituting or assuming the Option in a transaction to which Section 424(a) of
the Code, is applicable, except that:
 
(A)           if such person dies, unvested Options will immediately vest and
that person’s estate will have one year from the date of death to exercise all
Options, provided that the exercise occurs within the remaining Option
Term.  Any portion of the Option not exercised within the one year period shall
terminate.
 
(B)           if such person’s employment with the Company is terminated by
reason of retirement or disability (retirement as determined by the Board),
unvested Options will immediately vest and he will have one year from the date
of termination to exercise all Options, provided that the exercise occurs within
the remaining Option Term.  Any portion of the Option not exercised within the
one-year period shall terminate.
 
(C)           upon the termination of such person’s employment with the Company
for reason other than death, retirement or disability, that person will have
sixty days from the date of termination to exercise all vested Options provided
that the exercise occurs
4

--------------------------------------------------------------------------------

 
             within the remaining Option Term. Any portion of the Option not
exercised within the sixty day period shall terminate.
 
(D)           if such person shall cease employment with the Company while
holding an Option which has not expired and has not been fully exercised, the
Committee may determine to allow such person at any time within the sixty days
or such other period determined by the Committee (but in the case of an
Incentive Stock Option, such period shall not exceed ninety days) after the date
he ceased such employment (but in no event after the Option has expired), to
exercise the Option with respect to any shares as to which he could have
exercised the Option on the date he ceased such employment or with respect to
such greater number of shares as determined by the Committee.  Any portion of
the Option not exercised within the sixty day period or such other period
determined by the Committee shall terminate.
 
(E)           In the event of a Change in Control, as that term is defined
in  this Plan, all stock options will immediately vest and will be exercisable.
 
(e)           In the case of an Incentive Stock Option, the amount of the
aggregate fair market value of Common Shares (determined at the time of grant of
the Option pursuant to Section 5(a) of the Plan) with respect to which Incentive
Stock Options are exercisable for the first time by an employee during any
calendar year (under all such plans of his employer corporation and its parent
and subsidiary corporations) shall not exceed $100,000.  To the extent the
aggregate fair market value of the Common Shares with respect to which Incentive
Stock Options are exercisable by an employee during any calendar year exceeds
$100,000, the Options shall be treated as Nonqualified Stock Options.
 
(f)           It is the intent of the Company that Nonqualified Stock Options
granted under the Plan not be classified as Incentive Stock Options, that the
Incentive Stock Options granted under the Plan be consistent with and contain or
be deemed to contain all provisions required under Section 422 (and the other
appropriate provisions) of the Code and any implementing regulations (and any
successor provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent.
 
(g)           Upon the Committee’s recommendation and the approval of the
Shareholders, the Board may reissue or reprice outstanding Stock Options at the
fair market value of the Common Shares on the date of such reissue or repricing.
 
6.           Stock Appreciation Rights.  The Committee may grant Stock
Appreciation Rights (referred to herein as a “SAR”) either alone, or in
conjunction with Stock Options, either at the time of grant or by amendment
thereafter.  Each Award of SARs granted under the Plan shall be evidenced by an
instrument in such form as the Committee shall prescribe from time to time in
accordance with the Plan and shall comply with the following terms and
conditions, and with such other terms and conditions, including, but not limited
to, restrictions upon the Award of SARs or the Common Shares issuable upon
exercise thereof, as the Committee, in its discretion, shall establish:
 
(a)           The SAR shall be granted with an exercise price equal to at least
the fair market value of the underlying Common Shares on the date of such grant.
 
(b)           The Committee shall determine the number of Common Shares to be
subject to each Award of SARs.  The number of Common Shares subject to an
outstanding Award of SARs may be reduced on a share-for-share or other
appropriate basis, as determined by the Committee, to the extent that Common
Shares under such Award of SARs are used to calculate the cash, Common Shares,
Other Company Securities or property, or other forms of payment, or any
combination thereof, received pursuant to exercise of an Option attached to such
Award of SARs, or to the extent that any other Award granted in conjunction with
such Award of SARs is paid.
 
(c)           The Award of SARs may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution, and shall be exercisable during the grantee’s lifetime only by
him.  Unless the Committee determines otherwise, the Award of SARs shall not be
exercisable for at least six months after the date of grant, unless the grantee
ceases employment or performance of services before the expiration of such
six-month period by reason of his disability as defined in Section 12 or his
death.
 
5

--------------------------------------------------------------------------------

 
(d)           The Award of SARs shall not be exercisable:
 
(i)           after the seventh anniversary of the date it is granted.  Any
Award of SARs may be exercised during such period only as set forth under
Section 4(d) or at such time or times and in such installments as the Committee
may establish;
 
(ii)           in the case that the Award of SARs is attached to an Option,
unless such Option is at the time exercisable; and
 
(iii)           unless the person exercising the Award of SARs has been, at all
times during the period beginning with the date of the grant thereof and ending
on the date of such exercise, employed by, or a non-employee director of, the
Company, except that:
 
 (A)           if such person dies, unvested SARs will immediately vest and that
person’s estate will have one year from the date of death to exercise all SARs,
provided that the exercise occurs within the remaining Term. Any portion of the
SARs not exercised within the one year period shall terminate.
 
(B)           if such person’s employment with the Company is terminated by
reason of retirement or disability (retirement as determined by the Board),
unvested SARs will immediately vest and he will have one year from the date of
termination to exercise all SARs, provided that the exercise occurs within the
remaining Term.  Any portion of the SARs not exercised within the one-year
period shall terminate.
 
(C)           Upon the termination of such person’s employment with the Company
for reason other than death, retirement or disability, that person will have
sixty days from the date of termination to exercise all vested SARs provided
that the exercise occurs within the remaining Term.
 
(D)           if such person shall cease employment with the Company while
holding an Award of SARs which has not expired and has not been fully exercised,
the Committee may determine to allow such person at any time within the sixty
days or such other period determined by the Committee  after the date he ceased
such employment (but in no event after the Award of SARs has expired), to
exercise the Award of SARs with respect to any shares as to which he could have
exercised the Award of SARs on the date he ceased such employment or with
respect to such greater number of shares as determined by the Committee.  Any
portion of the SARs not exercised within the sixty day period or such other
period determined by the Committee shall terminate.
 
(E)           In the event of a Change in Control, all SARs will immediately
vest and will be exercisable.
 
(e)           An Award of SARs shall entitle the holder (or any person entitled
to act under the provisions of Section 6(d)(iii)(A) hereof) to exercise such
Award and surrender unexercised the Option, if any, to which the SAR is attached
(or any portion of such Option) to the Company and to receive from the Company
in exchange thereof, without payment to the Company, that number of Common
Shares having an aggregate value equal to the excess of the fair market value of
one share at the time of such exercise, over the exercise price (or option
exercise price, as the case may be), times the number of shares subject to the
Award or the Option, or portion thereof, which is so exercised or surrendered,
as the case may be.  The Committee shall be entitled in its discretion to elect
to settle the obligation arising out of the exercise of a SAR by the payment of
cash or Other Company Securities or property, or other forms of payment, or any
combination thereof, as determined by the Committee, equal to the aggregate
value of the Common Shares it would otherwise be obligated to deliver.  Any such
election by the Committee shall be made as soon as practicable after the receipt
by the Committee of written notice of the exercise of the SAR.
 
(f)           A SAR may provide that it shall be deemed to have been exercised
at the close of business on the business day preceding the expiration date of
the SAR or of the related Option, or such other date as specified by the
Committee, if at such time such SAR has a positive value.  Such deemed exercise
shall be settled or paid in the same manner as a regular exercise thereof as
provided in Section 6(e) hereof.
 
6

--------------------------------------------------------------------------------

 
(g)           No fractional shares may be delivered under this Section 6, but in
lieu thereof a cash or other adjustment shall be made as determined by the
Committee in its discretion.
 
7.           Restricted Stock.  Each Award of Restricted Stock under the Plan
shall be evidenced by an instrument in such form as the Committee shall
prescribe from time to time in accordance with the Plan and shall comply with
the following terms and conditions, and with such other terms and conditions as
the Committee, in its discretion, shall establish:
 
(a)           The Committee shall determine the number of Common Shares to be
issued to a participant pursuant to the Award, and the extent, if any, to which
they shall be issued in exchange for cash, other consideration, or both.
 
(b)           Depending on the agreement, restricted stock grants may either (i)
cliff-vest all at once at the end of two year, three year, or other period
established by the Committee, or (ii) step vest in pro rata increments, over a
two year, three year or other period established by the Committee.
 
(c)           Restricted Stock awarded to a participant in accordance with the
Award shall be subject to the following conditions and/or restrictions until the
expiration of such period as the Committee shall determine, from the date on
which the Award is granted (the “Restricted Period”):  (i) a participant to whom
an Award of Restricted Stock is made may, at the discretion of the Committee, be
issued, but shall not be entitled to, a stock certificate, (ii) the Restricted
Stock shall not be transferable prior to the end of the Restricted Period,
(iii) the Restricted Stock shall be forfeited and the stock certificate, if
issued, shall be returned to the Company and all rights of the holder of such
Restricted Stock to such shares and as a shareholder shall terminate without
further obligation on the part of the Company if the participant’s continuous
employment or performance of services for the Company shall terminate for any
reason prior to the end of the Restricted Period, except as otherwise provided
in Section 7(d), and (iv) such other conditions and/or restrictions as
determined by the Committee in its discretion, including, without limitation, a
requirement that participants pay a stipulated purchase price for each Share of
Restricted Stock, restrictions based upon the achievement of specific
performance goals, time-based restrictions on vesting following the attainment
of the performance goals, time-based restrictions, and/or restrictions under
applicable laws, or holding requirements or sale restrictions on the Shares by
the Company upon vesting of such Restricted Stock.
 
(d)           If a participant who has been in continuous employment with the
Company since the date on which a Restricted Stock Award was granted to him
leaves for any reason other than death, disability or retirement before vesting,
the unvested portion of the restricted stock award is forfeited.  If a
participant who has been in continuous employment with the Company since the
date on which a Restricted Stock Award was granted to him dies, becomes disabled
or retires, the restricted stock award will fully vest.
 
(e)           The Committee may provide in an Award agreement that the Award of
Restricted Stock is conditioned upon the participant making or refraining from
making an election with respect to the Award under Section 83(b) of the
Code.  If a participant makes an election pursuant to Section 83(b) of the Code
concerning a Restricted Stock Award, the participant shall be required to file
promptly a copy of such election with the Company.
 
(f)           In the event of a Change in Control, the Restricted Stock Award
will immediately vest and will be payable within thirty days of the Change in
Control.
 
8.           Restricted Stock Units.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Restricted
Stock Units to participants in such amounts as the Committee shall
determine.  Restricted Stock Units shall be similar to Restricted Stock except
that no Common Shares are actually awarded to the participant on the date of
grant.  Each Restricted Stock Unit grant shall be evidenced by an instrument in
such form as the Committee shall prescribe from time to time in accordance with
the Plan and shall specify the Restricted Period, the number of Restricted Stock
Units granted, and such other terms and conditions as the Committee, in its
discretion, shall establish.
 
(a)           The Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Restricted Period established by the Committee, or upon
earlier satisfaction of any other conditions, as specified by the Committee, in
its sole discretion, and set forth in the Award agreement or otherwise.  All
rights with
 
7

--------------------------------------------------------------------------------

 
        respect to the Restricted Stock Units granted to a participant under the
Plan shall be available during his lifetime only to such participant, except as
otherwise provided in an Award agreement or at any time by the Committee.
 
(b)           The Committee shall impose such other conditions and/or
restrictions on any Restricted Stock Units granted pursuant to the Plan as it
may deem advisable including, without limitation, a requirement that
participants pay a stipulated purchase price for each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable laws, or
holding requirements or sale restrictions on the Shares by the Company upon
vesting of such Restricted Stock Units.  A participant shall have no voting
rights with respect to any Restricted Stock Units granted hereunder.
 
(c)           Restricted Stock Units shall be paid in cash, Shares, or a
combination of cash and Shares as the Committee, in its sole discretion shall
determine within 75 days of the date of vesting.
 
(d)           Each Award agreement shall set forth the extent to which the
participant shall have the right to retain Restricted Stock Units following
termination of the participant’s employment with or provision of services to the
Company, its affiliates, and/or its subsidiaries, as the case may be.  Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award agreement entered into with each participant, need not be
uniform among all Restricted Stock Units issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination.
 
(e)           In the event of a Change in Control, the Restricted Stock Units
award will immediately vest and will be payable within thirty days of the Change
in Control.
 
9.           Performance Shares.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Performance
Units and/or Performance Shares to participants in such amounts as the Committee
shall determine.  Each grant of Performance Shares shall be evidenced by an
instrument in such form as the Committee shall prescribe from time to time in
accordance with the Plan and shall specify, in addition to the following terms
and conditions, the performance period, the number of Performance Shares
granted, and such other terms and conditions as the Committee, in its
discretion, shall establish.
 
(a)             Each Award agreement evidencing the award of Performance Shares
shall designate a target number of Performance Shares under the Award agreement
and the performance cycle.  The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number of Performance Shares that will be paid out to the participant.
 
(b)           Subject to the terms of this Plan, after the applicable
performance cycle has ended, the holder of Performance Shares shall be entitled
to receive payout on the value and number of Performance Shares earned by the
participant over the performance cycle, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
 
(c)           Payment of earned Performance Shares shall be as determined by the
Committee and as evidenced in the Award agreement.  Subject to the terms of the
Plan, the Committee, in its sole discretion, may pay earned Performance Shares
in the form of cash or in Common Shares (or in a combination thereof) equal to
the value of the earned Performance Shares at the close of the applicable
performance cycle, or as soon as practicable after the end of the performance
cycle.  Any Common Shares may be granted subject to any restrictions deemed
appropriate by the Committee.  The determination of the Committee with respect
to the form of payout of such Awards shall be set forth in the Award agreement
pertaining to the grant of the Award.
 
(d)           Each Award agreement shall set forth the extent to which the
participant shall have the right to retain Performance Shares following
termination of the participant’s employment with or provision of services to the
Company, its affiliates, and/or its subsidiaries, as the case may be.  Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award agreement entered into with each participant, need not be
uniform among all Awards of Performance Shares issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination.
 
8

--------------------------------------------------------------------------------

 
(e)           Performance Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.  Further, except as otherwise provided in a
participant’s Award agreement or otherwise determined at any time by the
Committee, a participant’s rights under the Plan shall be exercisable during his
lifetime only by such participant.
 
(f)           If a participant’s employment with the Company is terminated for
any reason other than death or disability before the end of a performance cycle,
the Performance Share award shall be forfeited.  If a participant’s employment
with the Company is terminated due to death or disability during the performance
cycle, he will receive the target number of shares set forth in his Performance
Share Award Agreement within thirty days of the triggering event.
 
(g)           In the event of a Change in Control, the Performance Share award
will immediately vest and will be payable within thirty days of the Change in
Control.
 
10.           Other Stock Based Awards.  The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Common Shares)
(“Other Stock-Based Awards”) in such amounts and subject to such terms and
conditions, as the Committee shall determine.  Such Awards may involve the
transfer of actual Common Shares to participants, or payment in cash or
otherwise of amounts based on the value of Common Shares and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.  Each grant
of Other Stock-Based Awards shall be evidenced by an instrument in such form as
the Committee shall prescribe from time to time in accordance with the Plan and
shall specify, in addition to the following terms and conditions, such other
terms and conditions as the Committee, in its discretion, shall establish.
 
(a)           Each Other Stock-Based Award shall be expressed in terms of Common
Shares or units based on Common Shares, as determined by the Committee.  The
Committee may establish performance goals in its discretion.  If the Committee
exercises its discretion to establish performance goals, the number and/or value
of Other Stock-Based Awards that will be paid out to the participant will depend
on the extent to which the performance goals are met.  Payment, if any, with
respect to an Other Stock-Based Award shall be made in accordance with the terms
of the Award, in cash or Common Shares as the Committee determines.
 
(b)           The Committee shall determine the extent to which the participant
shall have the right to receive Other Stock-Based Awards following termination
of the participant’s employment with or provision of services to the Company,
its affiliates, and/or its subsidiaries, as the case may be or a Change in
Control.  Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each participant, but need not be uniform among all Awards of Other Stock-Based
Awards issued pursuant to the Plan, and may reflect distinctions based on the
reasons for termination.
 
(c)           Except as otherwise determined by the Committee, Other Stock-Based
Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and
distribution.  Further, except as otherwise provided by the Committee, a
participant’s rights under the Plan, if exercisable, shall be exercisable during
his lifetime only by such participant.
 
11.           Amendment of Awards under the Plan.  The terms of any outstanding
Award under this Plan may be amended from time to time by the Committee in its
discretion in any manner that it deems appropriate (including, but not limited
to, acceleration of the date of exercise of any Award and/or payments
thereunder); provided that no such amendment shall adversely affect in a
material manner any right of a participant under the Award without his written
consent, unless the Committee determines in its discretion that there have
occurred or are about to occur significant changes in the participant’s
position, duties, or responsibilities, or significant changes in economic,
legislative, regulator, tax, accounting or cost/benefit conditions which are
determined by the Committee in its discretion to have or to be expected to have
a substantial effect on the performance of the Company, or any subsidiary,
affiliate, division or department thereof, on the Plan or on any Award under the
Plan.  Provided, further, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the
 
9

--------------------------------------------------------------------------------

 
exercise price of outstanding Options or SARs or cancel outstanding Options or
SARS in exchange for cash, other awards or Options or SARs with an exercise
price that is less than the exercise price of the original Options or SARs
without shareholder approval.
 
12.           Disability.  For the purposes of this Plan, a participant shall be
deemed to have terminated his employment by the Company, its subsidiaries, and
its affiliates by reason of disability, if the Committee shall determine that
the physical or mental condition of the participant by reason of which such
employment terminated was such at that time as would entitle him to payment of
monthly disability benefits under any Company disability plan.  If the
participant is not eligible for benefits under any disability plan of the
Company, he shall be deemed to have terminated such employment by reason of
disability if the Committee shall determine that his physical or mental
condition would entitle him to benefits under any Company disability plan if he
were eligible therefor.
 
13.           Change in Control.  For purposes of this Plan, a “Change in
Control” shall be deemed to have occurred if (i) any “person” or “group” (as
such terms are used in Section 13(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities and within one (1) year after such
“person” or “group” acquires 50% or more of the combined voting power of the
Company (the “Trigger Date”) the members of the Board immediately prior to the
Trigger Date cease to constitute a majority of the Board, (ii) there shall be
consummated any consolidation or merger of the Company in which the Company is
not the surviving or continuing corporation or pursuant to which shares of the
Company’s Common Shares would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the
Company’s Common Shares immediately prior to the merger have (directly or
indirectly) at least a 51% ownership interest in the outstanding Common Shares
of the surviving corporation immediately after the merger, or (iii) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company, except
for any sale, lease exchange or transfer resulting from any action taken by any
creditor of the Company in enforcing its rights or remedies against any assets
of the Company in which such creditor holds a security interest.  In the event
of a Change of Control, all outstanding Awards shall immediately vest and all
restrictions on any outstanding Awards shall immediately lapse and participants
shall be entitled to the full benefit of all such awards immediately prior to
the effective date of the Change in Control.
 
14.           Termination of a Participant.  For all purposes under the Plan,
the Committee shall determine whether a participant has terminated employment
with the Company.  In the event an award is subject to Section 409A, termination
of employment shall be defined as separation from service within the meaning of
Section 409A.
 
15.           Dilution and Other Adjustments.  In the event of any change in the
outstanding Common Shares of the Company by reason of any stock split, stock
dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination or exchange of
shares, a sale by the Company of all of its assets, any distribution to
stockholders other than a normal cash dividend, or other extraordinary or
unusual event, and that such change equitably requires an adjustment in the
terms of any Award of the number of Common Shares available for Awards, such
adjustment shall be made by the Committee and shall be final, conclusive and
binding for all purposes of the Plan.
 
In the event of the proposed dissolution or liquidation of the Company, all
outstanding Awards shall terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee.
 
 16.           Designation of Beneficiary by Participant.  A participant may
name a beneficiary to receive any payment to which he may be entitled in respect
to any Award under the Plan in the event of his death, on a written form to be
provided by and filed with the Committee, and in a manner determined by the
Committee in its discretion.  The Committee reserves the right to review and
approve beneficiary designations.  A participant may change his beneficiary from
time to time in the same manner, unless such participant has made an irrevocable
designation.  Any designation of beneficiary under the Plan (to the extent it is
valid and enforceable under applicable law) shall be controlling over any other
disposition, testamentary or otherwise, as determined by the Committee in its
discretion.  If no designated beneficiary survives the participant and is living
on the date on which an amount

 
10

--------------------------------------------------------------------------------

 
becomes payable to such a participant’s beneficiary, such payment will be made
to the legal representatives of the participant’s estate, and the term
“beneficiary” as used in the Plan shall be deemed to include such person or
persons.  If there are any questions as to the legal right of any beneficiary to
receive a distribution under the Plan, the Committee in its discretion may
determine that the amount in question be paid to the legal representatives of
the estate of the participant, in which event the Company, the Board and the
Committee and the members thereof, will have no further liability to anyone with
respect to such amount.
 
17.           Miscellaneous Provisions.
 
(a)           No employee or other person shall have any claim or right to be
granted an Award under the Plan.  Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among eligible individuals
under the Plan, whether or not such eligible individuals are similarly
situated.  Neither the Plan nor any action taken hereunder shall be construed as
giving any employee any right to continue to be employed by the Company, its
subsidiaries or its affiliates, and the right to terminate the employment of any
participants at any time and for any reason is specifically reserved.
 
(b)           No participant or other person shall have any right with respect
to the Plan, the Common Shares reserved for issuance under the Plan or in any
Award, contingent or otherwise, until written evidence of the Award shall have
been delivered to the recipient and all the terms, conditions and provisions of
the Plan and the Award applicable to such recipient (and each person claiming
under or through him) have been met.
 
(c)           Except as may be approved by the Committee where such approval
shall not adversely affect compliance of the Plan with Rule 16b-3 under the
Exchange Act, a participant’s rights and interest under the Plan may not be
assigned or transferred, hypothecated or encumbered in whole or in part either
directly or by the operation of law or otherwise (except in the event of a
participant’s death) including, but not by way of limitation, however, that any
Option or similar right (including, but not limited to, a SAR) offered pursuant
to the Plan shall be transferable by will or the laws of descent and
distribution but shall be exercisable during the participant’s lifetime only by
him.
 
(d)           It is the intent of the Company that the Plan comply in all
respects with Rule 16b-3 under the Exchange Act, that any ambiguities or
inconsistencies in construction of the Plan be interpreted to give effect to
such intention and that if any provision of the Plan is found not to be in
compliance with Rule 16b-3, such provision shall be deemed null and void to the
extent required to permit the Plan to comply with Rule 16b-3.
 
(e)           The Company shall have the right to deduct from any payment made
under the Plan any federal, state, local or foreign income or other taxes
required by law to be withheld with respect to such payment.  It shall be a
condition to the obligation of the Company to issue Common Shares, Other Company
Securities or property, other securities or property, or other forms of payment,
or any combination thereof, upon exercise, settlement or payment of any Award
under the Plan, that the participant (or any beneficiary or person entitled to
act) pay to the Company, upon its demand, such amount as may be required by the
Company for the purpose of satisfying any liability to withhold federal, state,
local or foreign income or other taxes.  If the amount requested is not paid,
the Company may refuse to issue Common Shares, Other Company Securities or
property, other securities or property, or other forms of payment, or any
combination thereof.  Notwithstanding anything in the Plan to the contrary, the
Committee may, in its discretion, permit an eligible participant (or any
beneficiary or person entitled to act) to elect to pay a portion or all of the
amount requested by the Company for such taxes with respect to such Award, at
such time and in such manner as the Committee shall deem to be appropriate
(including, but not limited to, by authorizing the Company to withhold, or
agreeing to surrender to the Company on or about the date such tax liability is
determinable, Common Shares, Other Company Securities or property, other
securities or property, or other forms of payment, or any combination thereof,
owned by such person or a portion of such forms of payment that would otherwise
be distributed, or have been distributed, as the case may be, pursuant to such
Award to such person, having a fair market value equal to the amount of such
taxes).
 
(f)           The expenses of the Plan shall be borne by the Company.
 
11

--------------------------------------------------------------------------------

 
(g)           The Plan shall be unfunded.  The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under the Plan, and rights to the
payment of Awards shall be no greater than the rights of the Company’s general
creditors.
 
(h)           By accepting any Award or other benefit under the Plan, each
participant and each person claiming under or through him shall be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, any
action taken under the Plan by the Company, the Board or the Committee or its
delegates.
 
(i)           Fair market value in relation to Common Shares shall mean the
closing price of a Common Share on the New York Stock Exchange or other
established stock exchange or exchanges on the applicable date, or if no sale of
Common Shares shall have been made on that day, on the next preceding day on
which there was a sale of Common Shares.  If the Common Shares are not reported
on an exchange or market, the fair market value of Common Shares shall be as
determined in good faith by the Committee in such reasonable manner as it may
deem appropriate in accordance with applicable law.  Fair market value in
relation to Other Company Securities or property, other securities or property
or other forms of payment of Awards under the Plan, or any combination thereof,
as of any specific time shall mean such value as determined in good faith by the
Committee in such reasonable manner as it may deem appropriate in accordance
with applicable law.
 
(j)           The masculine pronoun includes the feminine and the singular
includes the plural wherever appropriate.
 
(k)           The appropriate officers of the Company shall cause to be filed
any reports, returns or other information regarding Awards hereunder of any
Common Shares issued pursuant hereto as may be required by Section 13 or 15(d)
of the Exchange Act (or any successor provision) or any other applicable
statute, rule or regulation.
 
(l)           The validity, construction, interpretation, administration and
effect of the Plan, and of its rules and regulations, and rights relating to the
Plan and to Awards granted under the Plan, shall be governed by the substantive
laws, but not the choice of law rules, of the State of Nevada.
 
(m)           Certificates for Common Shares issued pursuant to the Plan which
have not been registered with the Securities and Exchange Commission, and
Restricted Stock, if any, shall bear an appropriate legend.
 
(n)           Each person who is or shall have been a member of the Board, or
the Committee, or an officer of the Company to whom authority was delegated in
accordance with the Plan, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to defend the same before he or she undertakes to defend it on his or
her own behalf, unless such loss, cost, liability, or expense is a result of his
or her own willful misconduct or except as expressly provided by statute.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.
 
(o)           In the event the Committee grants to a participant an Award that
is subject to Section 409A of the Code, the Award Agreement shall contain such
terms as are necessary to satisfy the documentary requirements imposed by
Section 409A of the Code and the regulations promulgated thereunder at the time
the Award is granted.
 
(p)           The Committee may recover from a participant any Common Shares or
other consideration paid in connection with an Award to the extent required by
any claw-back or recoupment provision of applicable law or an Award Agreement.
 
12

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
18.           Plan Amendment or Suspension.  The Plan may be amended or
suspended in whole or in part at any time from time to time by the Board, but no
amendment shall be effective unless and until the same is approved by
shareholders of the Company where the failure to obtain such approval would
adversely affect the compliance of the Plan with Rule 16b-3 under the Exchange
Act and with other applicable law.  No amendment of the Plan shall adversely
affect in a material manner any right of any participant with respect to any
Award theretofore granted without such participant’s written consent, except as
permitted under Section 11.
 
19.           Plan Termination.  This Plan shall terminate upon the earlier of
the following dates or events to occur:
 
(a)           upon the adoption of a resolution of the Board terminating the
Plan; or
 
(b)           ten years from the date the Plan as amended is approved and
adopted by the stockholders of the Company; provided, however, that the Board
may, prior to the expiration of such ten-year period, extend the term of the
Plan for an additional period of up to five years from the grant of Awards other
than Incentive Stock Options.  No termination of the Plan shall materially alter
or impair any of the rights or obligations of any person, without his consent,
under any Award theretofore granted under the Plan, except that subsequent to
termination of the Plan, the Committee may make amendments permitted under
Section 11.
 
13
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------